DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Declaration
The declaration under 37 CFR 1.130(a) filed 08/01/2020 is sufficient to remove the previously applied art Becker et al. (Density Reduction of Mo-Si-B Alloys by Vanadium Alloying) as prior art under the 102(b)(1)(A) exception.

Response to Arguments
The 112 b and 112 d rejections are withdrawn based upon the claim amendments and claim cancelations.
Applicant’s arguments, see Pgs. 1-2, filed 08/01/2022, with respect to rejections based on Becker et al.  in view of the submitted Declaration have been fully considered and are persuasive.  The rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Holmes on 08/12/2022.
The application has been amended as follows: 
The second line of claims 8 and 21-27 have been amended to: 
wherein the proportion of silicide phase(s) is at least 30 at%.

Allowable Subject Matter
Claims 1, 4-6, 8-10, 17-18, and 21-27 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 1.  The closest prior art is Berczik (US 5,693,156).  Berczik teaches Mo alloys [Abstract]. The Mo alloys composition feature Si and B in amounts defined by the area of a ternary system phase diagram such that Si is added at 1-4.5 wt% and B at 0.5-4 wt% [Abstract, Col 1 lines 53- 67, claim 6]. The alloy further contains alloying elements such a V at 0.1-10 wt% [Col 1 lines 53-67, Col 2 Table]. Converting these teaching to at% yields: 3.2-10.2 at% Si, 4.2-23.5 at% B, 0.2-12.5 at% V and 53.9-92.4 at% Mo.  Thus, Berczik fails to teach or suggest that V is present at 20 to 40 at% as claimed. Further, no teaching or suggestion was found in the art to modify the Mo alloy of Berczik to meet the limitation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Primary Examiner, Art Unit 1784